DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 1-31 are pending.-
Claims 1-31 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: See the following paragraphs in this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 March 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 23 April 2021.  These drawings are accepted.
Nucleotide and/or Amino Acid Sequence Disclosures
The sequence listing received 23 April 2021 has been entered into the application file.
The objection to the specification for lack of compliance with the sequence rules in the Office action mailed 27 January 2021 is withdrawn in view of the replacement drawings and sequence listing received 23 April 2021.
Specification
The substitute specification received 23 April 2021 has been entered into the application file.
Priority
The objection to the priority claim in the Office action mailed 27 January 2021 is withdrawn in view of the corrected Application Data Sheet received 23 April 2021 which states the relationship between the instant application and parent application 15/167,507 is that of a continuation.
Claim Objections
The objections to claims 5, 15, 16, 18, 19, 26, 27, and 28 in the Office action mailed 27 January 2021 is withdrawn in view of the amendment received 23 April 2021.
Claim Rejections - 35 USC § 112
The rejection of claims 26 and 28 under 35 U.S.C. 112(b) in the Office action mailed 27 January 2021 is withdrawn in view of the amendment received 23 April 2021.
Claim Rejections - 35 USC § 101
The rejection of claims 1-31 under 35 U.S.C. 101 in the Office action mailed 27 January 2021 is withdrawn in view of the amendment received 23 April 2021. The claims require analysis of short reads that represent at least 10% of a genome, transcriptome, or proteome of the tissue sample and consequently do not recite the mental process grouping of abstract ideas because the claimed subject matter is too complex to be practical to be performed in the human mind.
Double Patenting
The provisional rejection of claims 1, 8, 9, 14, and 30 on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 5 of copending Application No. 14/434,397 (reference application) in the Office action mailed 27 January 2021 is withdrawn in view of differences between the instant and reference claims at the time of allowance of the instant application and the earlier effective filing date of the instant application.
The rejection of claims 1, 4,17, 23, and 30 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,176,295 in the Office action mailed 27 January 2021 is withdrawn in view of the amendment received 23 April 2021 in the instant application and the differences between the instant claims and the issued claims.
The provisional rejection of claims 1 and 2 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, and 7 of copending Application No. 16/107,904 (reference application) is withdrawn in view of the amendment received 23 April 2021 in the instant application and the differences between the instant claims and the claims in the reference application.
The provisional rejection of claims 1 and 4 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/562,186 (reference application) is withdrawn in view of the amendment received 23 April 2021 in the instant application and the differences between the instant claims and the issued claims and the earlier effective filing date of the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN S BRUSCA/             Primary Examiner, Art Unit 1631